                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA DAYTON, et al.,                          Case No.19-cv-02303-JD
                                                         Plaintiffs,
                                   8
                                                                                         ORDER RE MOTION TO REMAND
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 17
                                  10     CYPRUS AMAX MINERALS COMPANY,
                                         et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          In light of the withdrawal of the opposition to remand by defendants Johnson & Johnson

                                  14   and Johnson & Johnson Consumer Inc., Dkt. No. 34, the case is remanded to Alameda County

                                  15   Superior Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 30, 2019

                                  18
                                  19
                                                                                                JAMES DONATO
                                  20                                                            United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
